Opinion filed May 27, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00188-CV
                                        __________

                                 TONY RAY MITCHELL

                                               V.

                             NATALIE NICOLE MITCHELL


                             On Appeal from the 18th District Court

                                    Johnson County, Texas

                               Trial Court Cause No. D201005519


                             MEMORANDUM                OPINION
       This is an appeal from a final decree of divorce signed on August 30, 2010. Appellant,
Tony Ray Mitchell, timely filed a pro se notice of appeal. However, neither a reporter’s record
nor an appellant’s brief has been filed. We dismiss the appeal for want of prosecution.
       The court reporter notified this court that appellant neither filed a written designation
specifying the matters to be included in the reporter’s record nor made arrangements to pay for
the reporter’s record. On December 2, 2010, the clerk of this court wrote appellant at his last
known address and informed him that the case would be submitted on the clerk’s record alone.
The clerk’s letter further advised appellant that his brief would be due for filing on or before
January 3, 2011. The clerk’s letter of December 2, 2010, was returned to the clerk’s office by
the U.S. Postal Service with the notation “RETURN TO SENDER / NOT DELIVERABLE AS
ADDRESSED / UNABLE TO FORWARD.” The clerk’s office subsequently made repeated
attempts to call appellant by telephone in order to obtain his current mailing address, but the
clerk’s office was never able to reach appellant.
         Appellant’s brief is now more than four months overdue. Furthermore, appellant has
failed to provide this court with his current mailing address so that the court can provide him
with notices issued by the court as required by TEX. R. APP. P. 6.3(c).                                      Litigants have a
continuing duty to keep the court and parties apprised of their correct and current address. See
Ashworth v. Brzoska, 274 S.W.3d 324, 331-32 (Tex. App.—Houston [14th Dist.] 2008, no pet.).
Therefore, pursuant to TEX. R. APP. P. 38.8(a) and 42.3(b), the appeal is dismissed for want of
prosecution.

                                                                                  PER CURIAM

May 27, 2011
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2